FIFTH AMENDMENT TO LOAN AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 15th day of October 2009, to be effective for all purposes as of July 15,
2009 (the “Effective Date”), by and among PERMIAN LEGEND PETROLEUM, LP, a Texas
limited partnership, whose address 3327 West Wadley Avenue, Suite 3, No. 267,
Midland, Texas 79707 (the “Borrower”); PERMIAN LEGEND, LLC, a Texas limited
liability company, whose address is also 3327 West Wadley Avenue, Suite 3,
No. 267, Midland, Texas 79707 (“Permian LLC”); LISA P. HAMILTON, an individual,
whose address is 3327 West Wadley Avenue, Suite 3, No. 267, Midland, Texas 79707
(“Hamilton”); RONNIE L. STEINOCHER, also an individual, whose address is 2100
West Wadley Avenue, No. 21, Midland, Texas 79701 (“Steinocher”); and AMERICAN
STATE BANK, a Texas banking association, whose address is 620 North Grant,
Odessa, Texas 79764-4797 (alternatively “American State”, the “Bank” or the
“Lender”). Permian LLC, Hamilton, and Steinocher are collectively referred to
herein as the “Guarantors”.

NOTICE IS TAKEN OF THE FOLLOWING:



A.   Borrower, Guarantors, and Lender have previously entered into that certain
Loan Agreement, dated as of August 1, 2008; as modified and amended by that
certain First Amendment to Loan Agreement, dated as of October 15, 2008; as
further modified and amended by that certain Second Amendment to Loan Agreement
dated as of January 2, 2009; as further modified and amended under that certain
Third Amendment to Loan Agreement, dated as of March 17, 2009, to be effective
for all purposes as of February 15, 2009; and as further modified and amended
under that certain Fourth Amendment to Loan Agreement, dated as of May 15, 2009,
to be effective for all purposes as of May 1, 2009 (as so amended, the “Existing
Loan Agreement”). The Existing Loan Agreement amended and superseded previously
existing loan agreements by and among the same parties.



B.   The Existing Loan Agreement provided for a term loan in the amount of One
Million Six Hundred and Seventy-Five Thousand and No/100 Dollars ($1,675,000.00)
(the “Existing Loan”). The Existing Loan is evidenced by a Term Note, dated as
of August 1, 2008, in the original principal amount of One Million Six Hundred
and Seventy-Five Thousand and No/100 Dollars ($1,675,000.00), executed by the
Borrower in favor of the Lender, as modified and amended by that certain
Modification and Amendment of Term Note, dated as of October 15, 2008; as
further modified and amendment by that certain Second Modification and Amendment
of Term Note, dated as of January 2, 2009; as further modified and amended by
that certain Third Modification and Amendment of Term Note, dated as of
March 17, 2009, effective as of February 15, 2009; and as further modified and
amended by that certain Fourth Modification and Amendment of Term Note, dated as
of May 15, 2009, effective as of May 1, 2009 (as so modified, the “Existing
Note”). The Existing Note matures on July 15, 2009 (the “Existing Maturity
Date”). The current principal balance outstanding under the Existing Note is One
Million Four Thousand Seven Hundred Forty-Six and Sixty-Five/100 Dollars
($1,004,746.65).



C.   The Existing Note is collateralized by Deeds of Trust, and amendments
thereto, covering oil and gas properties owned by the Borrower in Haskell,
Jones, Nolan, Reagan, Runnels, and Taylor Counties, in the State of Texas (as
modified or amended, collectively, the “Deeds of Trust”). In addition,
Borrower’s performance under the Existing Note is collateralized by Guaranty
Agreements, dated as of August 1, 2008, under each of which each Guarantor
agrees to guaranty the Borrower’s indebtedness evidenced by the Existing Note
(collectively, the “Existing Guaranty Agreements”).



D.   The Borrower and the Guarantors have now asked the Bank to extend the
Existing Maturity Date until December 15, 2009 (the “Extended Maturity Date”),
and to provide additional funding in the form of a new term loan, in the
original principal amount of Fifty Thousand and No/100 Dollars ($50,000.00) (the
“Second Term Loan”). The Existing Loan and the Second Term Loan are referred to
herein as the “Loans”. The Second Term Loan shall be evidenced by a new term
note, of even date herewith, in the original principal amount of Fifty Thousand
and No/100 Dollars ($50,000.00), to be executed by the Borrower and payable to
the Bank (the “Second Term Note”). The Existing Note and the Second Term Note
are referred to herein as the “Notes”. The Second Term Note will be secured by
the future advances provisions contained in the Existing Deeds of Trust. In
addition, the Guarantors have agreed to execute unlimited Guaranty Agreements,
of even date herewith, under which they agree to continue to guarantee the
obligations of the Borrower under the Loans (the “Guaranty Agreements”).



E.   American State has agreed to extend the final maturity date of the Existing
Note until the Extended Maturity Date and to provide additional funding under
the Second Term Note. As consideration for the Bank’s agreement to extend and
renew the maturity date of the Existing Note from the Existing Maturity Date
until the Extended Maturity Date, and for its agreement to advance the Second
Term Loan to the Borrower, the Borrower and the Guarantors have agreed that such
interest will be calculated by the Bank at a higher rate. As further
consideration for the Bank’s agreements, the Borrower and the Guarantors have
agreed to include in this Amendment the covenants detailed below.



F.   The Borrower, the Guarantors, and the Lender have agreed to execute this
Amendment in order to confirm the terms of their agreement.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Loan
Agreement as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Amendment shall have their respective meanings set forth in the Existing Loan
Agreement.

2. Amendments.



A.   The term “Rate” is hereby amended by deleting it in its entirety and
substituting the following:

Rate

Interest under the Notes shall accrue at an annual rate equal to the American
State Bank Base Rate, plus two and one-half percentage points (2.5%), and in no
event to be less than six and one-half percentage points (6.5%), but in no event
to exceed the “Highest Lawful Rate”, as defined in the Notes. For purposes of
this Agreement, the “American State Bank Base Rate” shall mean the rate
announced by Bank as its base lending rate as of the beginning of each Business
Day, as hereinafter defined, (and for holidays or weekends, the American State
Bank Base Rate shall be the American State Bank Base Rate as of the close of
business on the most recent Business Day immediately preceding such weekend or
holiday) before all sums payable hereunder have been paid in full. Without
notice to the Borrower or any other person, the American State Bank Base Rate
may change from time to time pursuant to the preceding sentence. The American
State Bank Base Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Bank may make
commercial loans or other loans at rates of interest at, above, or below the
American State Bank Base Rate. “Business Day” shall mean any day other than a
Saturday, Sunday or legal holiday for commercial banks under the laws of the
State of Texas.



B.   The term “Structure” is hereby amended by deleting it in its entirety and
substituting the following:

Structure

Maker shall tender the monthly accrued interest payments due under the Notes on
the fifteenth day of each month, with the next such payment to be due on
October 15, 2009, and subsequent payments of interest to be due on the fifteenth
day of each subsequent month until maturity on December 15, 2009, when all of
the outstanding principal and accrued, but unpaid, interest due under the terms
of the Notes shall be due and payable.



C.   The term “Maturity Date” is hereby amended by deleting it in its entirety
and substituting the following:

Maturity Date

As stated, the Maturity Date of the Loans shall be December 15, 2009. Upon the
occurrence of the Maturity Date, all of the outstanding principal, and accrued,
but unpaid principal, due under the Loans shall be due and paid in full. In no
event shall the Bank be obligated to extend and renew the Loans as of the
Extended Maturity Date, and nothing in this Amendment shall be construed to
require the Lender to extend and the renew the Loans upon the occurrence of the
Extended Maturity Date.



D.   Subparagraph II (F) of the Existing Loan Agreement shall be amended by
deleting it in its entirety and substituting the following section:

   F. Financial Statements.  The books and records of the Borrower properly
reflect the financial condition of the Borrower in all material respects, and
there has been no material change in the financial condition of the Borrower or
any of the Guarantors, except as previously disclosed in writing to ASB, and as
represented in their most recent financial statements.

E. Section III of the Existing Loan Agreement shall be amended by deleting it in
its entirety and substituting the following section:

III. CONDITIONS PRECEDENT

The provisions of the Existing Loan Agreement, as amended by this Amendment (as
so amended, the “Loan Agreement”), will serve as the proposed terms of the
borrowing arrangement. Prior to any funds being made available under the Second
Term Loan, Borrower will execute and deliver to the Bank, in form and substance
satisfactory to the Bank, this Amendment, the Fifth Modification and Amendment
to Term Note (the “Note Modification”), the Second Term Note, and such other
documentation as the Bank may require (collectively, the “Amended Loan
Documents”).



F.   The following affirmative covenant is hereby added as subparagraph
IV(A)(12) to the Loan Agreement:



  12.   On or before December 1, 2009, the Borrower shall either (a) provide to
the Bank documentary evidence in the form of a written commitment from another
financial institution, venture capitalist, or other financing agency of an offer
to provide financing to the Borrower in an amount sufficient to pay off all of
the Borrower’s indebtedness to the Bank, including any and all outstanding
principal, accrued interest, and fees and expenses, on or before the Extended
Maturity Date; or (b) pay down the outstanding indebtedness owed by the Borrower
to the Bank by at least fifty percent (50%) of that amount. The Bank shall be
entitled to act in its sole and absolute discretion in evaluating the
sufficiency of the documentary evidence to be provided by the Borrower pursuant
to (a) above, should the Borrower elect to pursue that particular option. If the
Borrower successfully pursues the option set forth under (b) above, and if no
other Events of Default have occurred, the Bank will agree to extend to and
renew the Loans for an additional sixty (60) days in order to the Borrower and
the Guarantors further time within which to pay off the remaining indebtedness
owed to the Bank.



G.   The negative covenant found under subparagraph IV(B)(3) to the Loan
Agreement is hereby amended by deleting it in its entirety and substituting the
following:

3. The Borrower and Guarantors will not sell, contract to sell, convey, assign,
transfer, mortgage, pledge, hypothecate, encumber, or in any way alienate their
interest in any of the properties covered by the Deeds of Trust, without the
consent of the Bank. The Bank acknowledges and agrees that the Borrower may
elect to sell some or all of the properties covered by the Deeds of Trust in
order to fulfill the terms of subparagraph IV(A)(12)(b) above. In order to
enable the Borrower to market its properties for such purposes, the Bank agrees
to consent to any such sale, and to execute a partial release of the lien
created against such properties under the Deeds of Trust. As consideration for
such a partial release, the Borrower agrees to tender to the Bank that portion
of the proceeds of the sale that is equivalent to the sum of the loan value
assigned to the property sold by the Bank under the terms of its most current
reservoir engineering report, plus eighty percent (80%) of any sales proceeds
received by the Borrower in excess of such loan value. The Bank agrees to
provide the Borrower with the loan value assigned to any property upon the
Borrower’s request, to execute a partial release covering any property sold, and
to deliver the original of such a partial release to Borrower or any purchaser
designated by Borrower following the Bank’s receipt of the share of the sales
proceeds delineated above. The Bank expressly agrees that the Borrower may use
any sales proceeds in excess of those to be tendered to the Bank to pay down the
indebtedness due to Baseline, or for such other purposes as the Borrower wishes
in order to consummate one or more of the sales, as described above. The Bank
further agrees that it will apply any sales proceeds that it receives to the pay
down of the indebtedness owed to it by the Borrower, in keeping with the terms
of subparagraph IV(A)(12)(b) above.



H.   The following Event of Default is added as paragraph V(G):

G. An Event of Default occurs under Borrower’s agreement with Baseline.

3. Effectiveness.



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Existing Loan Agreement shall remain
unmodified, and the Existing Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.



  B.   All references to the Existing Loan Agreement herein or in any other
document or instrument among Borrower, Guarantors, and Lender shall hereafter be
construed to be references to the Loan Agreement, as that term is now defined.



  C.   Borrower and Guarantors expressly acknowledge and agree that until such
time as they have tendered full and final payment of all fees and expenses
(including attorneys’ fees) incurred by the Bank down to the date of this
Amendment, the extension granted by the Bank under this Amendment shall be
invalid and of no force and effect.



4.   Deeds of Trust. By joining in the execution of this Amendment, the
Borrower, and Guarantors, as applicable, do hereby: (a) consent to the
execution, delivery, and performance by the Borrower and Guarantors of this
Amendment and all other documents executed in connection herewith and the
transactions contemplated hereby; (b) ratify and reaffirm those certain Deeds of
Trust, Mortgages, Security Agreements, Assignments of Production and Financing
Statements, dated as of May 15, 2008, and any amendments thereto, executed by
the Borrower in favor of Lender, and duly recorded in Haskell, Jones, Nolan,
Reagan, Runnels, and Taylor Counties, in the State of Texas (collectively, the
“Deeds of Trust”), in all respects, and agree that such Deeds of Trust are, and
shall remain, in full force and effect; (iii) acknowledge and agree that this
Amendment shall not serve as a waiver, modification, impairment, or release of
any of Borrower’s obligations under the Deeds of Trust; (iv) acknowledge and
agree that each of the Bank Liens created under the Deeds of Trust securing the
obligations under the Loans are hereby ratified, affirmed, and extended to
secure the obligations under the Loans as amended by this Amendment; and
(v) acknowledge and agree that any amounts owed pursuant to the terms of the
Second Term Note shall be added to the obligation secured by the Deeds of Trust.



5.   Counterparts: This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.



6.   Notice of Final Agreement:

THIS AMENDMENT, THE NOTE MODIFICATION, AND ANY OTHER INSTRUMENTS EXECUTED BY THE
PARTIES CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

{The remainder of this page is intentionally left blank. Signature page
follows.}

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

BORROWER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

      By:   Permian Legend, LLC     General Partner By:  
      /s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager

By:       /s/ Ronnie L. Steinocher—
Ronnie L. Steinocher

Manager

GUARANTORS:

      By:   Permian Legend, LLC     General Partner By:   _/s/ Lisa P.
Hamilton_______________     Lisa P. Hamilton     Manager By:  
      /s/ Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager

      /s/ Lisa P. Hamilton—
Lisa P. Hamilton, Individually

      /s/ Ronnie L. Steinocher—

Ronnie L. Steinocher, Individually

LENDER:

AMERICAN STATE BANK

By:       /s/        Mike Marshall—
Mike Marshall
Executive Vice President


2